DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 15/834407, filed on 12/07/2017. Claims 1-30 are still pending in the application. Claims 21-23 withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 13-15, 18-20, 26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2016/0297647 to Tangudu et al (henceforth referred to as Tangudu). 

at least one elevator shaft (i.e. Fig. 1, ref. 12, 16); 
at least one elevator car (i.e. Fig. 1, ref. 14) traveling in said elevator shaft; 
at least one elevator motor comprising at least one linear stator (i.e. Fig. 1, ref. 30) located vertically along the at least one elevator shaft and at least one mover (i.e. Fig. 6, ref. 32a and 32b) located in connection with the elevator car and co-acting with the at least one linear stator; and 
a vertical stator beam (i.e. page 9, lines 12-14) supporting the at least one linear stator (i.e. Fig. 5A, ref. 30), the vertical stator beam having at least one side face carrying ferromagnetic poles (i.e. page 13, lines 7-8) of the at least one linear stator spaced apart by a pitch (i.e. shown in Fig. 4, ref. Cp), 
wherein the at least one mover comprises at least one counter-face facing said side at least one side (i.e. Fig. 6, ref. 32a and 32b) face of the vertical stator beam, electro-magnetic components (i.e. Fig. 6, ref. 46a, 46b) of the at least one mover being located in said at least one counter-face, and 
wherein the vertical stator beam includes at least two side faces (i.e. Fig. 6, left and right sides of ref. 34 facing ref. 32a, 32b) each carrying ferromagnetic poles, the mover includes at least two arms (i.e. Fig. 6, ref. 32a and 32b and page 14, lines 1-3) corresponding to the two side faces of the vertical stator beam, and each arm has a counter-face carrying counter-face electro-magnetic components that face and co-act with the corresponding ferromagnetic poles of the corresponding side face (i.e. Fig. 6), 

Wherein the at least one stator and the at least one mover form a guide for the travel of the at least one elevator car in the at least one elevator shaft (i.e. Fig. 1).
Wherein ferromagnetic stator poles of the stator beam and the electro-magnetic components of the at least one mover form a magnetic bearing for the guide and suspension of the elevator car (i.e. Fig. 5, shows magnetism).
Wherein the stator beam comprises a vertical support structure (i.e. page 9, line 12-13) for at least two stators (i.e. Fig. 2, ref. 30) and at least one fastening element to fix the stator structure to the elevator shaft. 
Wherein the at least two side faces are provided with stator poles having the same pitch and wherein the vertical position of the stator poles of both sides faces is mutually offset (i.e. page 13, lines 8-10). 
Wherein at least two elevator cars are configured to travel within one elevator shaft (i.e. Fig. 1).
Wherein the elevator car has at least two movers (i.e. Fig. 8, ref. 32b and 32d) located about each other and spaces apart in an upper and lower half of the at least one elevator car.
Wherein at least two elevator cars are configured to travel within one elevator shaft (i.e. Fig. 1).
Having at least two elevator shafts located side by side (i.e. Fig. 1, ref. 12, 16) and being connected at least at their top and/or bottom ends by a horizontal passage (i.e. Fig. 1, ref. 18 
Wherein in the horizontal passage(s) a horizontal moving mechanism (i.e. not shown but implied by arrow in ref. 22) is provided for moving the at least one elevator car in horizontal direction between the at least two elevator shafts. 
Wherein the two elevator shafts and their upper and lower horizontal passages form a closed travel path (i.e. Fig. 1).
Wherein landing doors of the elevator are located in horizontal passages between the shafts (i.e. paragraph 0042, lines 7-10). 
Wherein the elevator cars are rucksack suspended (i.e. Fig. 2, ref. 14) with the guide rails and stator beams (i.e. Fig. 2, ref. 30) located on the shaft sides which are opposite the horizontal passages (i.e. Fig. 2, ref. 20, 22).
Being a high rise elevator (i.e. paragraph 0002) with a vertical length of more than 50m. 
Wherein the elevator car has at least two movers (i.e. Fig. 8, ref. 32d and 32b) located above each other and spaced apart in the upper and lower half of the elevator car. 
Wherein the ferromagnetic poles are teeth (i.e. Fig. 6 shows ref. 34) provided on a side face of a ferromagnetic stator rod (i.e. Fig. 1 and 6, ref. 30), which teeth are spaced apart by teeth gaps.
Wherein the stator(s) does not have any permanent magnets and does not have any windings (i.e. Fig. 6 and paragraph 0044). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0297647 to Tangudu et al in view of US Patent No. 5,220,222 to Shtipelman (henceforth referred to as Shtipelman). 
Regarding claim 4, Tangudu does not teach the mover has separate bearing coils controlled independent of electromagnetic mover component to regulate the air gap of the linear motor. However, using coils for controlling air gap is known in the linear motor art. For example, Shtipelman teaches using coils for controlling the air gap of a linear motor (i.e. Fig. 9, ref. 2, 3, and 92 and Column 5, line 65-Column 6, line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control coils to regulate the air gap as taught in Shtipelman in the linear motor as taught in Tangudu to continuously align the mover with the stator and there would have been reasonable expectation of success. 

Claim 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0297647 to Tangudu et al in view of US Patent Application Publication No. 2016/0083226 to Piech et al (henceforth referred to as Piech).
. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0297647 to Tangudu et al in view of US Patent Application Publication No. 2014/0190774 to Hsu et al (henceforth referred to as Hsu). 
Regarding claim 16, Tangudu does not teach the horizontal moving mechanism comprises rollers or guide tracks. However, Hsu teaches a closed elevator system (i.e. Fig. 1) comprising two adjacent shafts (i.e. Fig. 1, ref. 12a, 12b) connected by upper and lower horizontal passages wherein a horizontal moving mechanism (i.e. Fig. 1, ref. 18) is provided for moving the elevator car (i.e. Fig. 1, ref. 14a-c) in horizontal direction between the shafts. Wherein the horizontal moving mechanism comprises a horizontal moving means mounted in connection with the elevator car, comprising rollers (i.e. Fig. 2, ref. 28) whereby at least one of the rollers is driven, and which horizontal moving mechanism comprises at least one horizontal . 

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2016/0297647 to Tangudu et al in view of US Patent No. 10,549,954 to Ginsberg et al (henceforth referred to as Ginsberg). 
Regarding claims 24-25, Tangudu does not teach wireless connection nor a power source. However, Ginsberg teaches a closed elevator system with at least two elevator shafts (i.e. Fig. 1, ref. 15-17) and driven by linear motor (i.e. Fig. 2, ref. 16, 18) wherein the elevator car has a wireless connection to the elevator control (i.e. Column 5, lines 7-10) and wherein the elevator car has a power source (i.e. Fig. 2, ref. 40 and Column 3, lines 49-54), which is configured as backup power source for the mover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wireless connection and backup power source as taught in Ginsberg in the elevator system as taught in Tangudu to modernize existing elevators and provide power in case of power outages and there would have reasonable expectation of success. 
Allowable Subject Matter
Claims 10, 12, 17, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, in the arguments dated 12/30/2020 applicant had argued that the invention has two stator beams each having two side faces to correspond with two arms on a single car to overcome Tangudu but the claim language does not reflect that the invention hast at least two stator beams. Since Tangudu Fig. 6 teaches at least one stator beam with two magnetic side faces and two corresponding arms on a single car, Tangudu satisfies the current claim language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.